NUMBER 13-06-559-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



COTU LIMITED PARTNERSHIP AND

ALFIO PAULO PUGLISI,			Appellants,

v.

ROBERT GRASER,	Appellee.


On appeal from the 224th District Court
of Bexar County, Texas.


MEMORANDUM OPINION

Before Justices Yañez, Garza, and Benavides
Memorandum Opinion Per Curiam
 
	Appellants, COTU LIMITED PARTNERSHIP AND ALFIO PAULO PUGLISI,
perfected an appeal from a judgment entered by the 224th District Court of Bexar
County, Texas, in cause number 2005-CI-11808.  After the appeal was abated for
mediation, the parties filed a joint motion to dismiss the appeal.  In the motion, the
parties state  that an agreement to settle had been reached.  The parties request that
this Court dismiss the appeal.
	The Court, having considered the documents on file and the joint motion to
dismiss the appeal, is of the opinion that the motion should be granted.  The joint
motion to dismiss is granted, and the appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and filed this
the 24th day of May, 2007.